Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a 
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: 
The title is too short, the title should be 2-7 word and no more than 500 characters, examiner recommends something like ELECTRIC OVEN.
Abstract contains more than 1 paragraph, examiner recommends removing the sentence with the phrase “[Figure 1]”.   
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “controller” recited in claim 1,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 and 9 objected to because of the following informalities:  
The term “two or more” in claim 1 may be confusing, examiner suggest replacing with “at least two”.  
The work “programmes” is a misspelling and should read as “programs”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “air movement means” in claim 15. Read in light of the specification page 6, a “fan” was used to stir the air and add thermal distribution.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support or description of the “controller” in order to allow the use of both the grill element and the oven element in a cooking cycle while preventing the simultaneous operation of the grill and the oven elements (as recited in claim 1) , to allow the simultaneous operation of the base element (or the microwave element) with either the grill or the oven element (as recited in claim 3), or any simultaneous use (as recited in claims 4, 5, 6, 7) and the “controller is user programmable (as recited in claim 8), or cooking programs (cited in claim 9).
Claims 1-19 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 – 7, 10, 13 and 17 – 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the operation of the cooking elements” in line 5, “the use” on line 6 and “the simultaneous operation” on line 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggest replacing “the” with “a” or “an”.
Regarding claim 2, the term “and/or a microwave element” in line 2 is indefinite since it is unclear what the applicant is referring to as the “microwave element”. In the specification the applicant explained “the oven element comprises a radiant element or a magnetron”, however no definition for the “microwave element” was given. Examiner respectfully suggests applicant to clearly define what the “microwave element” is. The rejection also applies to claims 3-4 and 18-19 because they depend on claim 2.
Claim 3 recites the limitation "the simultaneous operation of the base element and/or the microwave element with either the grill element or oven element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 4-7, the term “any cooking cycle” is indefinite since it is unclear what the applicant is referring to as “any cooking cycle”, in the specification the applicant defines a “cooking cycle” as “the period between closing the oven door and the opening of the door to remove the cooked food”. However, it is unclear how this action relates to controller configuration.
Claim 10 recites the limitation "the total summed power" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the recitation “which is mains powered” on line 1 is indefinite, since it is unclear what the applicant is claiming as “mains powered”. Examiner respectfully suggests to the applicant(s) to more clearly define what the term “mains powered” corresponds to.
Claim 16 recites the limitation "the exit fan" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Rejection also applies to claim 17.
Regarding claim 17, the recitation “plurality of nozzles” recited on lines 2-3 is indefinite since it is unclear how the term “plurality of nozzle” relates or limits “jet nozzles” recited in the preceding claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Graves et al.  (US20030024925A1, hereinafter Graves).
 Regarding claim 1 Graves discloses, an oven comprising a housing defining a cooking chamber (Paragraph 8, “In an exemplary embodiment, the oven includes a shell, and a cooking cavity is located within the shell.”) wherein the cooking elements are operable independently of one another and a controller is provided for controlling the operation of the cooking elements (Claim 1, “a control operatively connected to said RF generation module, said upper heater module, and said lower heater module for selective control thereof.”), the controller being configured to allow the use of both the grill element and the oven element in a cooking  cycle whilst preventing the simultaneous operation of the grill element and 10 the oven element “In the speed cook mode, sheath heater 140 is off, upper ceramic heater 136 is on, halogen lamp 138 is on, lower ceramic heater 144 is on, and RF system 302 is on.” As defined in the specification of the instant application the grill heat is a upper ceramic heater and the base heater is a lower ceramic heater.). 
Regarding claim 2 Graves discloses,  an oven as claimed in Claim 1, wherein the cooking elements further comprise a base element for heating a base of the cooking chamber and/or a microwave element (Paragraph 8, “The oven also includes a microwave module”).
Regarding claim 3 Graves discloses,  an oven as claimed in Claim 2, wherein the controller is configured to allow the simultaneous operation of the base element and/or the microwave element with either the grill element or the oven element (Paragraph 69, “In the speed cook mode, sheath heater 140 is off, upper ceramic heater 136 is on, halogen lamp 138 is on, lower ceramic heater 144 is on, and RF system 302 is on.” The base element is a lower ceramic element and the grill element is the upper ceramic element with respect to the instant application.).
Regarding claim 4 Graves discloses, an oven as claimed in Claim 2, wherein the controller permits the simultaneous use of only two cooking elements at any time during any cooking cycle (Paragraph 10, “In the convection/bake mode, the lower ceramic heater and upper sheath heater are energized to preheat the air in the oven. During the cooking cycle, the lower ceramic heater and upper sheath heater are controlled to provide the desired energy.”).
Regarding claim 5 Graves discloses, an oven as claimed in Claim 1, wherein the controller is configured in any cooking cycle to use at least two of the cooking elements (Paragraph 7, “convection bake mode in which convection and radiant cooking elements are utilized”).
Regarding claim 6 Graves discloses, an oven as claimed in Claim 1, wherein the controller is configured in any cooking cycle to use both the grill element and the oven element (As stated for claim 5, Graves’ invention can perform independent or simultaneous use of the grill or convection heating element).
Regarding claim 7 Graves discloses,  an oven as claimed in Claim 5, wherein the controller is configured in any cooking cycle to use one or more of the base element or the microwave element (Paragraph 79, “In the microwave mode, only the RF system is on during the cooking cycle.”).
Regarding claim 8 Graves discloses,  an oven as claimed in Claim 1, wherein the controller is user programmable (Paragraph 71, “Side panel 238 and insulation panel 240 also include vent openings 246.”).
Regarding claim 9 Graves discloses,  an oven as claimed in Claim 1, wherein the controller stores a number of user selectable cooking programs (paragraph 41, “the preprogrammed cooking algorithm is selected by rotating dial 122 until the selected food name is displayed and then pressing the dial”).
Regarding claim 10 Graves discloses, an oven as claimed in Claim 1, wherein the total summed power of the cooking elements is greater than a power rating of the oven (Paragraph 42, “Magnetron, in an exemplary embodiment, delivers a nominal 900 W”, “ceramic heater (upper heater) 136 is rated at 600W”, “halogen cooking lamp 138 is rated at 500W”, “sheath heater 140 is rated at 1100W” and “ceramic heater (lower heater)144 rated at 375W” with these component and power ratings maximum power is 3475W however figure 14 show input power to be 1800W.).
Regarding claim 11 Graves discloses,  an oven as claimed in Claim 1, which has a power rating of 3.7kW or less (As stated for claim 10 max input power is 1800W).

Regarding claim 12 Graves discloses,  an oven as claimed in Claim 1, which has a power rating of 3kW or less (being a consumer device maximum power for Graves’ invention base on figure 14 is 1800W).
Regarding claim 13 Graves discloses, an oven as claimed in Claim 1, which is mains powered and comprises a plug for receipt by a domestic socket-outlet (figure 14, power is said to be 15A 120V which is a typical domestic outlet).
Regarding claim 14 Graves discloses, an oven as claimed in Claim 1, wherein the oven element comprises a radiant element or a magnetron (paragraph 7, “an oven includes radiant cooking elements”).

Regarding claim 15 Graves discloses, an oven as claimed in Claim 1, wherein an air movement means is provided for moving air heated by the oven element within the cooking chamber (paragraph 8, “A convection fan is provided for blowing air over the heaters and into the cooking cavity.”).
Regarding claim 16 Graves discloses, an oven as claimed in Claim 15 wherein the air movement means comprises a fan (As stated for claim 15, the air movement means is a circulation fan) or one or more jet nozzles.
Regarding claim 17 Graves discloses, an oven as claimed in Claim 15, wherein the oven element and a fan are provided within a duct or enclosure, the duct or enclosure (Claim 15, “An oven in accordance with claim 1 further comprising an air duct for airflow adjacent said cavity”) comprising a plurality of nozzles through which air heated by the oven element and “Side panel 238 and insulation panel 240 also include vent openings 246.”).
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Hoffman (US20150285511A1, hereinafter Hoffman).
Regarding claim 20 Hoffman discloses, an oven comprising a housing defining a cooking chamber (paragraph 41, “oven cavity 16”) for receiving a food product for cooking, a door for closing the cooking chamber (paragraph 39, “access door 18”), and a cooking element , wherein a base of the cooking chamber is ceramic and defines a cooking surface that is heated by a base element (paragraph 45, “a resistive heater element 46 formed in a serpentine manner and inserted in a ceramic base 44”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graves et al.  (US20030024925A1, hereinafter Graves) in view of  Harward et al. (US 20130319996A1, hereinafter Harward).
Regarding claim 18 Graves does not discloses, an oven as claimed in Claim 2, wherein the base of the cooking chamber is ceramic and defines a cooking surface that is heated by the base element.
Harward does teach a cooking chamber that is ceramic and defines a cooking surface that is heated by a base element (paragraph 7 “ceramic/glass heating element forms the floor”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cooking chamber of Graves to incorporate the glass/ceramic cooking surface of Harward for the purpose of efficient transfer of heat (Harward paragraph 4).
Regarding claim 19 modified Graves discloses, an oven as claimed in Claim 18, wherein the base is ceramic glass (limitation already exist in modified Graves).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A SHAHEED whose telephone number is (571)272-9398. The examiner can normally be reached Monday - Thursday 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA AMIR SHAHEED/Examiner, Art Unit 3761      


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761